Filed 9/28/22 In re Hanna F. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re HANNA F. et al., Persons                           B318995
Coming Under the Juvenile
Court Law.                                               (Los Angeles County
                                                         Super. Ct. No.
                                                         18CCJP03887C/D)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

S.F.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Tara L. Newman, Judge. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                      ______________________

      Saulo F. (father) appeals from the juvenile court’s order
that terminated parental rights to his children: Hanna (born
2015) and Rachelle (born 2016). He contends the order
terminating his parental rights at the March 7, 2022,
permanency planning hearing must be reversed because the
beneficial parent-child exception applies.
      At the hearing, the juvenile court found father did not meet
his burden to show this exception applies. We agree and affirm
the juvenile court’s orders.

                         BACKGROUND
Three petitions have been filed to seek relief for the
children under welfare and institutions code section 3001
      We draw some of the following facts from our earlier
opinion where we affirmed the juvenile court’s orders at the
adjudication and disposition hearing on June 22, 2020. (In re
Hanna F. (Apr. 5, 2021, B306708) [nonpub. opn.].) At that
hearing, the juvenile court declared the children dependent and
ordered them to be suitably placed.
      This appeal concerns the third section 300 petition filed on
behalf of the children. The Los Angeles County Department of
Children and Family Services (DCFS) filed the first petition in


1     All further statutory references are to the Welfare and
Institutions Code, unless otherwise noted.




                                 2
November 2016 and alleged the children were endangered by the
mental health issues of H.B. (mother).2 The juvenile court
assumed jurisdiction over the children, who were released to
father in May 2017.
       DCFS filed the second petition in June 2018 and alleged
the children were endangered by (1) mother’s history of mental
and emotional problems; (2) mother’s failure to seek treatment;
(3) father’s use of methamphetamine, amphetamine, and alcohol;
and (4) father caring for the children while he was under the
influence of alcohol. The juvenile court sustained the petition
against both parents and placed the children in mother’s home
with family maintenance services. The juvenile court terminated
jurisdiction in August 2019 with a custody order granting mother
sole legal and physical custody of the children and granting
father monitored visitation.
       DCFS filed the third petition on November 5, 2019, and
alleged that mother had left the children alone at a church
without making a plan for their ongoing supervision. DCFS
alleged that mother was unable to provide regular care and
supervision for the children because she had a history of mental
and emotional problems. At the detention hearing the next day,
the juvenile court placed the children in the care and custody of
DCFS and ordered that father could have monitored visitation.
Disposition of this third petition
       DCFS reported throughout the proceedings in the juvenile
court that mother’s location was unknown. She was reported by
father to be unstable in a June 2, 2020 interview with a DCFS
social worker. Father added that his monitored visits had stopped


2    Mother is not a party to this appeal.




                                3
because mother would not respond to his telephone calls. Father
wanted custody of the children.
      Based on father’s ongoing struggles with his substance use
disorder, DCFS filed an amended petition on February 21, 2020,
to add a count that the children were at risk due to father’s
history of substance abuse, failure to comply with the juvenile
court’s previous dependency orders, and failure to reunify with
the children. DCFS also filed a last minute information for the
court document stating that the children’s maternal grandfather
had expressed interest in caring for the children. DCFS then
placed the children in the maternal grandfather’s home.
      Father’s efforts to address his substance use disorder
      Father enrolled at Clinica Romero in November 2019 to
seek treatment for his substance use disorder and submitted two
negative drug tests in December 2019. Father stopped
participating in February 2020 and stated he was not interested
in participating in a substance abuse program because he had no
need and the court had not ordered him to attend a program. The
director of Clinica Romero stated in a letter dated April 17, 2020,
that father had enrolled in a six-month program in November
2019, but was discharged on March 16, 2020, because he had not
complied with the agency’s rules.
      In a telephone interview on June 5, 2020, father was asked
when he last consumed methamphetamine, amphetamine, and
alcohol. Father replied to each inquiry, “No comment.” Father
added, “That’s a past issue. I’m not using drugs.” When asked
why the court’s August 26, 2019 order granted mother sole legal
and physical custody of the children and monitored visits for him,
father stated that the court was biased.




                                 4
       Father’s random drug and alcohol test results from
December 6, 2019, through May 26, 2020, showed four negative
tests and eight missed tests. Three of the missed tests were
excused because the testing site was closed due to the COVID-19
pandemic.
       Father’s visits with the children
       At first, father consistently visited the children. His visits
were less consistent after the first month. Further, the children’s
caregiver stated father was “short-tempered and easily angered”
during the visits. The caregiver also expressed concern about
father’s attitude towards the caregivers and stated father had
been rude, such as stating “fuck you” to the caregiver and ending
phone calls abruptly. The children overheard these calls because
they were on speaker.
       The caregiver also noted that father would yell at the
children when they referred to her as “mom.” She added that
father regularly spoke poorly of DCFS. The caregiver felt nervous
when father called and was considering asking that the children
be placed in another home due to father’s actions.
       After DCFS placed the children with the maternal
grandfather on May 22, 2020, matters improved. Father had
monitored visits with the children at a local park. The maternal
grandfather reported that the children had not disclosed any
concerns regarding the visits with father, and they did not show
any signs of distress after the visits. Father engaged in age-
appropriate play with the children and provided snacks. The
children appeared happy during the visits.
Adjudication and Disposition Hearing
       On June 22, 2020, the juvenile court held a combined
adjudication and disposition hearing. Counsel for the children




                                  5
joined with DCFS to request that the petition be sustained in its
entirety. The children’s counsel argued that father had been
discharged from the drug treatment program for failing to attend
the program, that father had missed drug tests, and that father’s
claim that his drug problem was in the past showed he was not
acknowledging the problem.
       Father’s counsel asked the court to dismiss the count
against father on the ground that the drug program had closed
due to the pandemic. But father’s counsel conceded that father
had failed to enroll in the telephonic services offered by the
program. Father’s counsel pointed out that there was no
suspicion of father being under the influence during the present
case.
       The juvenile court sustained the DCFS petition in its
entirety based on findings that father had failed to complete a
drug program or submit to drug tests. The juvenile court added
that father had failed to address the issues identified in previous
petitions that had caused father to lose custody of the children.
       The juvenile court declared the children to be dependents,
ordered that they be suitably placed, and directed that the
parents receive family reunification services. Father was ordered
to participate in a drug and alcohol program and to submit to
random tests for drugs and alcohol.
       Father appealed. On April 5, 2021, we affirmed the juvenile
court’s orders because we found that substantial evidence
supported the juvenile court’s finding that Father’s unresolved
drug abuse issues placed the children at substantial risk of harm.
(In re Hanna F., supra, B306708.)




                                 6
Termination of reunification services and permanency
planning hearing
      The children remained in the care of a maternal
grandfather and uncle, where they were thriving. The children
were reported to be bonded to the maternal grandfather,
grandmother, and uncle. Their teachers gave positive reports of
the children and their therapist terminated therapeutic services
while the children were in the maternal grandfather’s care
because she had determined the children were doing better and
did not need further services.
      Mother’s location continued to be unknown. Father
consistently met the children during monitored visits. Father had
been ordered to participate in a six-month drug and alcohol
program that included aftercare and random tests for drugs and
alcohol.
      After six months, the juvenile court held a review hearing
and ordered that father receive additional family reunification
services. At the 12-month review on April 16, 2021, however,
reunification services were terminated. The juvenile court found
that the return of the children to father would create a
substantial risk of detriment to the children and that father had
not made substantial progress to alleviate or mitigate the causes
necessitating placement. Father had been discharged from his
drug treatment program because he had not participated or
submitted to testing.
      The juvenile court set a permanency planning hearing for
August 12, 2021. The hearing was continued to December 9,
2021, and then March 7, 2022.
      Father continued his weekly, monitored visits with the
children. The maternal uncle reported no concerns about the




                                7
visits, and the children looked forward to seeing father. However,
the children did not appear to seek additional visits with father.
       At the permanency planning hearing on March 7, 2022,
counsel for the children requested that parental rights be
terminated because the children were adoptable and no
exceptions to adoption existed. Counsel for father argued that the
beneficial parent-child exception applied. The juvenile court
disagreed and found that father had not established the
beneficial parent-child exception. The court then found that the
children were adoptable and terminated parental rights.
       Father timely filed a notice of appeal on March 9, 2022.

                            DISCUSSION
I.     Applicable law and standard of review
       Once a juvenile court has terminated reunification services
and determined that a child is adoptable, the court is required to
terminate parental rights unless it finds an applicable exception.
(§ 366.26, subd. (c)(1).) The exception at issue here, sometimes
referred to as the beneficial parent-child exception, applies when
“[t]he court finds a compelling reason for determining that
termination would be detrimental to the child” because “[t]he
parents have maintained regular visitation and contact with the
child and the child would benefit from continuing the
relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
       The parent bears the burden of proving that the exception
applies. (In re L. Y. L. (2002) 101 Cal.App.4th 942, 952-954.) To
do so, the parent must prove three statutory elements: “(1)
regular visitation and contact, (2) a relationship, the continuation
of which would benefit the child such that (3) the termination of




                                 8
parental rights would be detrimental to the child.” (In re
Caden C. (2021) 11 Cal.5th 614, 631 (Caden C.).)
       For the first element, visitation, the question is simply
whether the parent consistently visited, as permitted by court
orders. The focus is not on punishing or rewarding parents for
their behavior in visiting or maintaining contact, but on the best
interests of the child. (Caden C., supra, 11 Cal.5th at p. 632.)
       As to the second element, whether the child would benefit
from continuing the relationship, “the parent must show that the
child has a substantial, positive, emotional attachment to the
parent—the kind of attachment implying that the child would
benefit from continuing the relationship.” (Caden C., supra, 11
Cal.5th at p. 636.) The parent must also show that “the
relationship promotes the well-being of the child to such a degree
as to outweigh the well-being the child would gain in a
permanent home with new, adoptive parents.” (In re Autumn H.
(1994) 27 Cal.App.4th 567, 575 (Autumn H.).) Relevant factors in
assessing the parent-child relationship include “[t]he age of the
child, the portion of the child’s life spent in the parent’s custody,
the ‘positive’ or ‘negative’ effect of interaction between parent and
child, and the child’s particular needs.” (Id. at p. 576.)
       For the third element, whether termination would be
detrimental to the child, the court must determine “how the child
would be affected by losing the parental relationship—in effect,
what life would be like for the child in an adoptive home without
the parent in the child’s life.” (Caden C., supra, 11 Cal.5th at
p. 633.)
       We review the juvenile court’s findings concerning
visitation and whether the child would benefit from continuing
the relationship with the parent for substantial evidence.




                                  9
(Caden C., supra, 11 Cal.5th at pp. 639-640.) Whether
termination of parental rights would be detrimental to a child
because of the child’s relationship with the parent is a question
we review for abuse of discretion. (Ibid.)
II.   Analysis
      Father had the burden of establishing three elements: (1)
regular visitation and contact; (2) a substantial, positive,
emotional attachment by the children to him—the kind of
attachment implying that the child would benefit from continuing
the relationship; and (3) a showing that terminating the
attachment would be detrimental to the children even when
balanced against the countervailing benefit of a new, adoptive
home. (Caden C., supra, 11 Cal.5th at p. 631.)
      The juvenile court found that father met his burden of
showing consistent visitation with the children, thus meeting his
burden of proof on the first element.3
      A.     Substantial evidence supports the court’s
             finding that the children did not have a
             substantial relationship with father
      Substantial evidence supports the juvenile court’s finding
that Father did not meet his burden of establishing that the

3      The March 7, 2022, minute order states on page 2 that
“[t]he Court finds that the parent has not maintained regular
visitation with the child . . . .” However, neither party asserts this
finding is correct. Indeed, DCFS states on page 28 of its brief that
“the juvenile court found that father had visited
consistently . . . .” When there is a conflict, the record of the oral
pronouncement of the court controls over the clerk’s minute
order. (People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2.) Thus,
we follow the reporter’s transcript and the finding that father had
been consistently visiting the children.




                                 10
children shared a substantial, positive, emotional attachment
with him.
       At the section 366.26 hearing, Father referred to the
“January 28th RPP” and the “July 26 report”4 to show that the
children enjoy his visits, the children behave normally after his
visits, and the children look forward to his visits. The juvenile
court found that this evidence showed father had positive visits
with the children; however, the court found he failed to establish
the beneficial parent-child relationship or that termination of the
parental rights would be detrimental to the children. The court
found that father had not established that a bond existed
between him and the children.
       Under the applicable standard of review, we must uphold
the juvenile court’s findings if, on the entire record, there is
substantial evidence to support those findings. We do not reweigh
the evidence; rather, we draw all reasonable inferences in
support of the findings and view the record in the light most
favorable to the juvenile court’s order. (In re Megan S. (2002) 104
Cal.App.4th 247, 251.)
       To determine if this attachment exists, we apply the factors
set out in Caden C.: (1) the age of the child, (2) the portion of the
child’s life spent in the parent's custody, (3) the positive or
negative effect of interaction between the parent and the child,
and (4) the child’s particular needs. (Caden C., supra, 11 Cal.5th
at p. 632.) “The significant attachment from child to parent
results from the adult’s attention to the child’s needs for physical
care, nourishment, comfort, affection and stimulation. [Citation.]

4     There is no July 26 report. Based on the reference to facts
showing the children refer to Saturday visits on page 10 in the
report, father was referring to the RPP filed on July 27, 2021.




                                 11
The relationship arises from day-to-day interaction,
companionship and shared experiences.” (Autumn H., supra, 27
Cal.App.4th at p. 575.)
       An example of the showing that establishes a beneficial
parent-child relationship is in In re E.T. (2018) 31 Cal.App.5th
68. There, four-year-old twins lived with their mother for 22
months and a typical day involved the mother getting them up,
making them breakfast, taking them to school, picking them up
after school, preparing dinner, and reading to them before bed.
(Id. at pp. 73-74.) This indicated that the children had developed
a substantial bond with their mother during the portion of their
life spent in her custody.
       After the children were detained, the mother brought food
to them every visit because she knew the children were hungry
after a long day at school. (In re E.T., supra, 31 Cal.App.5th at
pp. 73-74.) She played games, talked, and ate with them because
she missed feeding them. (Ibid.) The children smiled when they
saw her. (Ibid.) She knew they might be anxious and would try to
ease their anxiety, such as by playing peekaboo when she first
saw them. (Ibid.) The children would hold her hand or
spontaneously hug her. (Ibid.) The mother provided the children
comfort and affection, and she was able to ease their fear and
anxiety. (Id. at p. 76.) Following visits with the mother, the
children would sometimes be sad, withdrawn, and might act out.
(Ibid.)
       There was no similar evidence here to show father had a
substantial, positive emotional relationship with the children.
Rather, father’s evidence showed he had consistent visits and the
children enjoyed the visits. There was also evidence that when
father had custody of the children, he endangered their physical




                                12
health and safety and placed them at risk of serious physical
harm, damage, and danger. Father slept during the day when he
was supposed to be caring for the children; he left the front door
open while sleeping; he gave the children too much candy and ice
cream; he was constantly on his phone; he left the children too
long in the highchair.
       Father asserted, “I am very close to my daughters,” as
evidence of his bond with them. But the appropriate focus is on
the children’s bond with father. Father did not meet his burden of
showing the children had developed a psychologically or
emotionally significant relationship with him when he had
custody.
       Nor did father provide evidence showing that the necessary
relationship was established after the children were removed
from him. The record showed he made regular visits from
November 6, 2019, when the juvenile court placed the children in
the care and custody of DCFS, that the children enjoyed the visits
and looked forward to them, and that the children behaved
normally after the visits.
       But the children’s enjoyment of their visits with father is
not sufficient to establish the beneficial parent-child relationship.
(In re C.F. (2011) 193 Cal.App.4th 549, 555 [loving contact or
pleasant visits are not sufficient to show a significant, positive,
emotional attachment between child and parent].) There was no
evidence that father’s interactions with the children had positive
effects or met the children’s particular needs. (Autumn H., supra,
27 Cal.App.4th at p. 576.)
       Father also noted that during a monitored visit in
December 2019, the assessor observed that one child acted with
confidence near father, was receptive to his attention, and




                                 13
“exhibited a strong bond” with father. This visit occurred soon
after DCFS took custody of the children in November 2019;
however, there is no evidence that this bond was enduring or that
it continues to exist in 2022.
       Instead, the more recent evidence showed that the
children’s attachments are to their maternal grandparents, who
are the prospective adoptive parents. The grandparents are
meeting the children’s needs. The children have bonded with
their grandparents and see them as their family. There is no
evidence that the children had a concurrent substantial, positive
emotional bond with father.
       Father argues that the DCFS’s social workers did not
question the children about their visits with father. It was not
DCFS’s burden to show that the beneficial parent-child exception
existed. Father had the burden to show “the child would benefit
from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) He
failed to do so.
       Drawing all reasonable inferences in support of the juvenile
court’s findings and viewing the record in the light most
favorable to the juvenile court’s order, substantial evidence
supports the juvenile court’s finding that father failed to
establish a beneficial parent-child relationship.
       B.    Substantial evidence supports court’s finding
             that the benefits of adoption outweigh the
             detriment of terminating the parental rights
       Father also had the burden of showing that terminating his
parental rights would be detrimental to the children when
balanced against the countervailing benefit of a new, adoptive
home. (Caden C., supra, 11 Cal.5th at p. 636.) The benefits of
adoption include the security and sense of belonging that a new




                                 14
family would confer. (Autumn H., supra, 27 Cal.App.4th at
p. 575.)
       The juvenile court found that father had failed to establish
that the termination of father’s parental rights would be
detrimental to the children. The minute order added that “any
benefit accruing to the child from his/her relationship with the
parent(s) is outweighed by the physical and emotional benefit the
child will receive through the permanency and stability of
adoption, and that adoption is in the best interests of the child.”
Substantial evidence supports that finding.
       The prospective adoptive parents are the children’s
maternal grandparents. The record shows that the maternal
grandparents were committed to meeting their needs and to
providing them with a safe, stable, and permanent home. The
children have been with the grandparents since May 22, 2020,
are thriving in their care, and interacting well with them. An
assessment showed that the children had “a great bond with the
caregivers,” who want to give the children a normal, loving, and
safe home.
       Father offered no evidence showing the measure of
detriment the children would suffer from the loss of the
relationship with him. Or that this loss outweighed the security
and sense of belonging that they would enjoy in an adoptive
home. He accordingly failed to meet his burden of showing that
the detriment of terminating his relationship with the children
outweighed the benefits that the maternal grandparents would
provide in a stable and permanent home for the children.
       The juvenile court did not err when it found the beneficial
parent-child exception did not apply.




                                15
                       DISPOSITION
     The order terminating parental rights is affirmed.


                                   ________________________
                                   CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                              16